EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Bryant E. Wade (Reg. No. 40,344) on 1/15/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1 and 11 as follows:

--1.    (Currently Amended)  An electronic component handler comprising:
a transporter which transports an electronic component; 
a test region configured to accommodate an electronic component support having a plurality of recessed pockets in which the electronic component is placed, each of the plurality of 
a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets;
a processor configured to determine a presence or absence of the electronic component on the electronic component support based on at least one of a projection shape and an irradiation position of the light projected toward the electronic component support; and
a display which displays an image having the projection shape;
wherein the electronic component support comprises an electronic component placement unit.--

--11.    (Currently Amended)	An electronic component handler comprising:
a transporter which transports an electronic component; 
a test region configured to accommodate an electronic component support having a plurality of recessed pockets in which the electronic component is placed, each of the plurality of recessed pockets having a longitudinal axis aligned with a longitudinal axis of the electronic component support;


a processor configured to determine a presence or absence of the electronic component on the electronic component support based on at least one of a projection shape and an irradiation position on the electronic component support of the light projected to the electronic component support; and
a notifier configured to notify that the irradiation position is at a predetermined position;
wherein the electronic component support comprises an electronic component placement unit.--


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-13 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
4.	Applicant’s remarks/amendments filed 11/16/2020, with respect to the independent claims 1, 11 and 13 have been fully considered and finds the claims allowable with the examiner’s amendments on 1/15/2021. 

Applicant argues on page 8 of the remarks regarding the rejection of claims 1-13 under 35 U.S.C. § 112(b), or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, that, “Applicant submits that the electronic component support is discussed at least in paragraph [0058] and Figures 2-4. For example, the test unit 16, or electronic component placement unit, described in paragraph [0058] may be an electronic component support as recited in claim 1. As seen in Figures 3 and 4, for example, a plurality of recessed portions, or pockets, 161 are disposed in the electronic component placement unit 16. Thus, the feature of “an electronic component support having a plurality of recessed pockets” is clear. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection”.

Applicant’s argument regarding the rejection of claims 1-13 under 35 U.S.C. §112, second paragraph, as being indefinite is persuasive because applicant has amended the claims with the examiner’s amendment dated on 1/15/2021, which makes the claim clear. Therefore, the rejection of claims 1-13 under 35 U.S.C. §112, second paragraph, as being indefinite have been withdrawn.


Applicant argues on page 8-11 of the remarks regarding the rejection of independent claims 1, 11 and 13 under 35 U.S.C. § 103 as being unpatentable over Miyamoto (JP2014-196908) in view of Shindo (U.S. Pub. No. 2010/0030347), that, “In this case, the prior art fails to disclose or suggest “a plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets,….” as recited by claim 1.
Shindo fails to make up for the deficiencies of Miyamoto.
….
As such, Applicant submits that claim 1 is in condition for allowance. Claims 11 and 13 recite features similar to the features of claim 1 discussed herein and are therefore allowable for at least similar reasons”.

Applicant’s argument regarding the rejection of independent claims 1, 11 and 13 under U.S.C. § 103 as being unpatentable over Miyamoto in view of Shindo, is persuasive because of the applicant’s remarks/amendment filed on 11/16/2020 and also with the examiner’s amendment dated on 1/15/2021. Therefore, the rejection of independent claims 1, 11 and 13 have been withdrawn.

Claims 1-13 are allowed in view of the applicant’s amendment filed 11/16/2020 and also with the Examiner’s amendment dated on 1/15/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, 
the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets;

Miyamoto (JP2014-196908A) and Shindo (US 20100030347 A1) are regarded as the closest prior art to the invention of claim 1. Miyamoto discloses, “Fig.1 shows the checking socket 6 is a socket (as the electronic component support) for being installed in the socket installation section of the region S of a handler which is placed at a central part substantially freely attachable/detachable, and inspecting the electrical property of IC device 100 by the installation condition (Paragraph [0036] Line 1-4). According to this embodiment, the four checking Individual sockets 61 are formed in two rows at X-direction, and are formed in the matrix form of two lines at Y-direction, As shown in fig.15, and the inside of these four checking individual sockets 61 (Paragraph [0036] Line 8-11). As shown in fig. 15, each checking individual socket 61comprises the bottom surface 611 which makes the shape of square substantially, and the four side surfaces (bank) 612 sloping to the bottom surface 611, respectively (Paragraph [0037] Line 5-7). The supply robot 7 is a robot whld1 conveys IC device 100 (as the electronic component) stored in the supply tray 2 on the trays 42 and 52 (Paragraph [0040] Line 1-2). When the laser light source 600 images the checking socket 6 with CCD camera 700, it irradiates light towards each checking individual socket 61 of the checking socket a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-10 are allowed by virtue of their dependence from claim 1. 

Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, 
the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets;
a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claim 12 is allowed by virtue of its dependence from claim 11. 


Regarding claim 13, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, 
the plurality of light sources being vertically aligned along a light source axis that intersects and Is orthogonal to the longitudinal axes of each of the plurality of recessed pockets;

The most pertinent prior art of record to Miyamoto (JP2014-196908A) and Shindo (US 20100030347 A1), failed to specifically teach the invention as claimed. However, the invention of Miyamoto and Shindo, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “a plurality of light sources vertically aligned perpendicular to a face of the test region and differently oriented with respect to the plurality of recessed pockets, each of the plurality of light sources being configured to emit light at one of the plurality of recessed pockets and being configured to adjust an irradiation direction of the light with respect to the one of the plurality of recessed pockets, the plurality of light sources being vertically aligned along a light source axis that intersects and is orthogonal to the longitudinal axes of each of the plurality of recessed pockets” and also in combination with all other elements in claim 13 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NASIMA MONSUR/Primary Examiner, Art Unit 2866